            Case 1:18-cr-00217-KMW Document 125 Filed 07/02/19 Page 1 of 1

                                                                                    USDSSDNY
                                                                                    DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       ELECTRONICALLY FILED
------------------------------------------------------------------X                 DOC#: _ __ _ _ __
UNITED STA TES OF AMERICA ,
                                                                                    DATE FILED: -::/--- I d I { q

                     -against-                                                    18 CR 217 (KMW)

                                                                                    SENTENCING
                                                                                SCHEDULING ORDER
TODD SCHLIFSTEIN

                                                             Defendant.
------------------------------------------------------------------X


KIMBA M. WOOD, District Judge

          The Defendant is scheduled to be sentenced on September 26, 2019 at 2:30 p.m.

          The Presentence Investigation Report is due to the Court on September 19, 2019.

          Any sentencing submissions by Defendant must be made by September 20, 20 I 9, and must state

specifically whether Defendant contests any fact in the Presentence Report, and whether Defendant contests

the appropriateness of the Probation Officer' s Sentencing Recommendation.

          Defense counsel must arrange for the presentence interview to occur within 14 days of the defendant's

guilty plea. The Government must submit a statement of facts to Probation within 14 days of the defendant's

guilty plea. The Government must submit its SK 1.1 letter, if applicable, 14 days before sentencing. All

counsel must review the Court' s Individual Rules before submitting sentencing memoranda.

          Probation should contact Chambers if they experience difficulty scheduling the presentence interview

or if the PSR will not be completed in a timely fashion .

          Any response or other submission from the Government is due September 23 , 2019.



SO ORDERED

Dated : New York, New York
        July 1, 2019


                                                                                 KIMBA M. WOOD
                                                                          UNITED STATES DISTRICT JUDGE
